 


110 HR 2518 IH: Bring Our Children Home Act
U.S. House of Representatives
2007-05-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 2518 
IN THE HOUSE OF REPRESENTATIVES 
 
May 24, 2007 
Mr. Lampson (for himself, Mr. Chabot, Mr. Cramer, Mr. Al Green of Texas, Mr. Jefferson, Mr. Burton of Indiana, Mr. Cardoza, Mr. Braley of Iowa, Ms. Eddie Bernice Johnson of Texas, Mr. Lewis of Georgia, Ms. Jackson-Lee of Texas, Mr. Cuellar, Mr. Mitchell, Mr. Hinojosa, Ms. Loretta Sanchez of California, Mr. Gene Green of Texas, Ms. Zoe Lofgren of California, Mr. Walz of Minnesota, Mr. Hill, Ms. Solis, Ms. Velázquez, Mr. Kind, Mr. Gonzalez, Mr. Pastor, Mr. Loebsack, Mr. Kagen, Mr. Hodes, and Mr. Perlmutter) introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committees on Foreign Affairs and Education and Labor, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To implement certain measures to increase the effectiveness of international child abduction remedies, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Bring Our Children Home Act. 
2.Amendment to the missing children’s assistance actSection 403(1) of the Missing Children’s Assistance Act (42 U.S.C. 5772(1)) is amended— 
(1)in the matter preceding subparagraph (A) by striking whose whereabouts are unknown to such individual’s legal custodian if, 
(2)in subparagraphs (A), (B), and (C)— 
(A)by redesignating such subparagraphs as clauses (i), (ii), and (iii), respectively, and 
(B)by indenting the left margin of such subparagraphs 2 ems to the right, 
(3)by inserting before clause (i), as so redesignated, the following: 
 
(A)whose whereabouts is unknown to such individual’s legal custodian if— , and 
(4)by adding at the end the following: 
 
(B)whose whereabouts is known to such individual’s legal custodian from whose control such child— 
(i)was removed in violation of law; or 
(ii)is believed by such custodian to have been taken out of the United States without the consent of such custodian by, or for the benefit of, an individual who may possibly claim custodial rights with respect to such child; . 
3.Investigative assistance to law enforcement agencies to locate alien children missing in the United StatesThe Attorney General shall make available to State and local law enforcement agencies, information describing the methods and procedures available to them to institute or assist an investigative search for an alien child who is believed to be in the United States and who is the subject of— 
(1)an application under the Hague Convention on the Civil Aspects of International Parental Child Abduction, or 
(2)an Interpol yellow notice. 
4.State requirementsSection 3702 of the Crime Control Act of 1990 (42 U.S.C. 5780) is amended— 
(1)in paragraph (2) by striking and at the end, and 
(2)in paragraph (3)— 
(A)in subparagraph (B) by striking and at the end, 
(B)in subparagraph (C) by striking the period at the end and inserting ; and, and 
(C)by inserting after subparagraph (C) the following: 
 
(D)a statement specifying whether the child is believed to have been taken outside of the United States; . 
5.Amendments to International Child Abduction Remedies Act 
(a)Legal assistance, technical assistance, and trainingSection 7 of the International Child Abduction Remedies Act (42 U.S.C. 11606) is amended by adding at the end the following new subsections: 
 
(g)Legal assistance for victims of parental kidnapping grants 
(1)Funding to legal services providersThe United States Central Authority shall establish a program to provide funding to legal services providers, including private attorneys, public officials acting pursuant to the Uniform Child Custody Jurisdiction and Enforcement Act, legal aid programs, and law school clinical programs, to provide direct legal or advocacy services on behalf of persons seeking remedies under the Convention, or other civil or criminal remedies in interstate or international parental kidnapping cases. 
(2)Training and technical assistanceThe United States Central Authority, directly or through grants, shall provide training and technical assistance to recipients of funds under paragraph (1) to improve their capacity to offer legal assistance described in paragraph (1). 
(h)Technical assistanceThe United States Central Authority shall encourage the Chief Justice of every State and the District of Columbia to designate a single court, or a limited number of courts, in which cases brought under the Convention may be heard. The United States Central Authority may provide technical assistance (including computers and Internet access) as necessary to foster consolidation of jurisdiction and implementation of the Convention, consistent with the purposes of the Convention. 
(i)TrainingThe United States Central Authority shall provide or promote training of State court judges, lawyers, and law students on the civil and criminal laws pertaining to interstate and international parental kidnapping. To carry out this subsection, the United States Central Authority may make available funds under subsection (e) to State judicial educators, national, State, and local bar associations, and law schools. The United States Central Authority shall require recipients of such funds to report on the training programs they present, including the number of participants. . 
(b)Legal Services CorporationThe Legal Services Corporation may use funds made available to the Corporation for programs to represent aliens in proceedings brought in the United States under the Convention— 
(1)if the individuals to whom the representation is provided otherwise meet the criteria of the Corporation for eligible clients under the Legal Services Corporation Act; and 
(2)whether or not such individuals are resident in the United States. 
(c)Court costsSection 8(b) of the International Child Abduction Remedies Act (42 U.S.C. 11607(b)) is amended to read as follows: 
 
(b)Costs incurred in civil actions 
(1)Payment of court costs by central authorityThe Central Authority shall establish a program under which it provides, directly to the court or to petitioners and respondents, the funds necessary to pay the court costs of petitioners and respondents in actions brought under section 4, including court fees and the cost of translation services, expert witness testimony, and transcription services. 
(2)Costs of legal counsel and travelPetitioners may be required to bear the costs of legal counsel or advisors and travel costs for the return of the child involved and any accompanying persons, except as provided in paragraphs (3) and (4). 
(3)Payments from other sourcesSubject to paragraph (4), legal fees incurred in connection with an action brought under section 4 shall be borne by the petitioner unless they are covered by payments from Federal, State, or local legal assistance or other programs. 
(4)Costs borne by petitionerAny court ordering the return of a child pursuant to an action brought under section 4 shall order the respondent to pay necessary expenses incurred by or on behalf of the petitioner (other than court costs for which the Central Authority pays under paragraph (1)), including legal fees, foster home or other care during the course of proceedings in the action, and transportation costs related to the return of the child, unless the respondent establishes that such order would be clearly inappropriate. . 
(d)Federal Judicial CenterSection 620 of title 28, United States Code, is amended by adding at the end the following: 
 
(c)Continuing education and training programsThe Center shall include in its continuing education and training programs under subsection (b)(3), including the training programs for newly appointed judges, information on the Hague Convention on the Civil Aspects of International Child Abduction, the International Child Abduction Remedies Act, the International Parental Kidnapping Crime Act of 1993, and other Federal statutes pertaining to parental kidnapping within the jurisdiction of the Federal courts, and shall prepare materials necessary to carry out this subsection. . 
6.Reports relating to international child abduction 
(a)Report on progress in negotiating bilateral treaties with non-hague convention countriesThe Secretary of State shall prepare and submit to the Congress an annual report on progress made by the United States in negotiating and entering into bilateral treaties (or other international agreements) relating to international child abduction with countries that are not contracting parties to the Hague Convention on the Civil Aspects of International Child Abduction. 
(b)Report on human rights practices
(1)Section 116(d) of the Foreign Assistance Act of 1961 (22 U.S.C. 2151n(d)) is amended— 
(A)in paragraph (7), by striking “and” at the end and inserting a semicolon; 
(B)in paragraph (8), by striking the period at the end and inserting “; and”; and 
(C)by adding at the end the following: 
 
(9)the status of efforts in each country to prohibit international child abduction, including— 
(A)efforts to expedite the return of children to the country of their habitual residence; and 
(B)the extent to which the country respects the rights of custody and of access under the laws of other countries. . 
(2)Section 502B(b) of the Foreign Assistance Act of 1961 (22 U.S.C. 2304(b)) is amended by inserting after the sixth sentence the following: “Each report under this section shall include information on the status of efforts in each country to prohibit international child abduction, including efforts to expedite the return of children to the country of their habitual residence and the extent to which the country respects the rights of custody and of access under the laws of other countries.”. 
(c)Report on enforcement of section 1204 of title 18, united states codeThe Attorney General, in consultation with the Secretary of State, shall prepare and submit to the Congress an annual report that contains a description of the status of each case involving a request during the preceding year for extradition to the United States of an individual alleged to have violated section 1204 of title 18, United States Code. 
7.Study on cooperation of airline industry 
(a)StudyThe Secretary of Transportation shall conduct a study of— 
(1)the extent to which the domestic and foreign airline industries cooperate with the investigation of international child abduction cases, including cooperation with the Department of State, the Department of Justice, and the National Center for Missing & Exploited Children; and 
(2)any practices and procedures necessary to improve the ability of the domestic and foreign airline industries to cooperate with the investigation of international child abduction cases. 
(b)ReportNot later than one year after the date of the enactment of this Act, the Secretary of Transportation shall submit to Congress a report on the results of the study conducted under subsection (a). 
8.Additional funds for the investigation and prosecution of parental kidnappingIn addition to funds otherwise authorized to be appropriated for the activities described in this section, there are authorized to be appropriated to the Child Exploitation and Obscenity Section of the Department of Justice for each of the fiscal years 2009 through 2012 such sums as may be necessary for the investigation and prosecution of violations of section 1204 of title 18, United States Code. 
9.Authorization of funds for extraditionThere are authorized to be appropriated for each of fiscal years 2009 through 2012 such funds as may be necessary for the costs of extraditing individuals from foreign countries to the United States for violations of laws in the United States by reason of unlawfully removing a child from the child’s custodial parent. 
10.Grants for travel costs associated with the safe return of abducted children 
(a)Program authorizedThe Director of the Office of Victims of Crime of the Department of Justice shall, subject to the availability of appropriations, establish a Victim Travel in International Reunification Cases program to award grants to the National Center for Missing & Exploited Children to reimburse parents, guardians, law enforcement, and other individuals, as appropriate, for travel costs related to the safe return of children from the United States who have been abducted and taken to foreign countries. 
(b)Use of grant fundsTravel costs under subsection (a) that are reimbursed using funds under this section may include airfare and daily subsistence costs, including lodging, meals, and ground transportation. 
(c)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $250,000 for each of the fiscal years 2009 through 2012. 
 
